Title: From George Washington to François Barbé de Marbois, 4 April 1788
From: Washington, George
To: Barbé de Marbois, François



Sir,
Mount Vernon April 4th 1788.

I have regularly received the letter you did me the honor to write to me on the 30th of November last, accompanied by one from the Count de la Luzerne, respecting the claim of the M. de Saqui des Tourets to be admitted a member of the Society of the Cincinnati.
I should certainly find myself extremely happy in an opportunity of gratifying the wishes of so meritorious an officer as M. des Tourets; if I thought myself at liberty to take any part whatever in the premises. Recommended strongly as he is by the Count de la Luzerne & yourself I cannot have a doubt that he would be an acquisition & a credit to the institution: nor can I have a hesitation in believing that his pretensions are as good as those of some who have found admission into the society. Yet as I have (amidst the almost innumerable applications that have been made to me) scrupulously avoided giving any decision and only referred the documents I had received to the General Meeting; I flatter myself I shall be considered as having done every thing that was properly within my sphere, by making a similar reference in the present instance.

You are sensible, I perceive Sir, that, from the constitution of our Society, it would not have been right in me to have given a positive determination on the question. It would now be less proper than ever for me to take that upon myself. For, having by a circular letter to the several State Societies requested that I might not be re-elected President, on account of my numerous avocations: the last General Meeting was pleased so far to indulge me, as to make it a condition to induce my acceptance, that I should be absolutely excused from all trouble & application incident to the office; and that the whole business should devolve on the Vice-President, General Mifflin. As I shall not be present at the next General Meeting, I will transmit the application of Monsieur des Tourets to General Knox, the Secretary of the General Meeting.
The appointment of the Count de la Luzerne to the office of Minister of Marine & his consequent removal to Europe, will, I presume, supersede the necessity or expediency of my addressing him on this subject. Had that not been the case, I should have seized with eagerness the occasion of paying the tribute of my homage to his acknowledged talents & virtues.
I am truly rejoiced to hear of the felicity of Madame de Marbois & yourself: and hope you will still be made more happy in the growing cement of the two nations to which you allude. With great regard & esteem, I have the Honor to be, Sir, Yr most Obedt & very Hble Servt

Go: Washington

